Exhibit 10.3

 

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of October 31,
2019, by and between FUELCELL ENERGY, INC., a Delaware corporation (the
“Borrower”), each of the Subsidiaries of the Borrower from time to time party
hereto (the “Guarantors”, and together with the Borrower, collectively, the
“Grantors” and each a “Grantor”) and ORION ENERGY PARTNERS INVESTMENT AGENT,
LLC, in its capacity as collateral agent for the benefit of the Secured Parties,
as hereinafter defined (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

WHEREAS, pursuant to that certain Credit Agreement, dated October 31, 2019 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantors, certain lenders
party thereto (the “Lenders”), and Orion Energy Partners Investment Agent, LLC,
as the administrative agent (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) and the Collateral Agent, the
Lenders, on terms and subject to the conditions set forth in the Credit
Agreement, will provide loans to the Borrower for the purposes specified
therein.

WHEREAS, it is a condition precedent to the Initial Funding Date under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1.Definitions.

1.01Certain Uniform Commercial Code Terms.  As used herein, the terms
“Accession”, “Account”, “Chattel Paper”, “Commercial Tort Claims”, “Commodity
Account”, “Deposit Account”, “Document”, “Electronic Chattel Paper”,
“Equipment”, “Fixture”, “General Intangible”, “Goods”, “Instrument”,
“Inventory”, “Letter-of-Credit Rights”, “Payment Intangible”, “Proceeds”,
“Promissory Note”, “Software” and “Tangible Chattel Paper” have the respective
meanings set forth in Article 9 of the NYUCC, and the terms “Certificated
Security”, “Entitlement Holder”, “Financial Asset”, “Securities Account”,
“Security”, “Security Entitlement”, and “Supporting Obligations” have the
respective meanings set forth in Article 8 or 9, as the case may be, of the
NYUCC.

1.02Defined Terms.  All capitalized terms used but not otherwise defined herein
(including the introductory paragraph and recitals) shall have the respective
meanings given to such terms in Section 1.01 of the Credit Agreement.  The rules
of interpretation set forth in Section 1.02 of the Credit Agreement shall apply
to this Agreement.  In addition to the terms defined in the Credit Agreement,
the following terms shall have the meanings specified below:

“Account Collateral” has the meaning assigned to such term in Section 3.01(j)
hereof.

“Administrative Agent” has the meaning assigned to such term in the recitals
hereto.

“Assigned Agreements” has the meaning assigned to such term in Section 3.01(h)
hereof.

36055177v5

--------------------------------------------------------------------------------

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

“Collateral” has the meaning assigned to such term in Section 3.01 hereof.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

“Discharge Date” means the date on which the Loan Parties’ Obligations under the
Credit Agreement (other than any contingent indemnification or reimbursement
obligations not then due and payable) are paid in full in cash and the
Commitments thereunder shall have been terminated.

“Excluded Assets” means:

(a)any property or other asset (including any agreement or contract, but other
than any Material Agreement), or any property subject to a purchase money
security interest, Lien securing a Capital Lease Obligation or similar
arrangement, in each case permitted to be incurred under the Credit Agreement,
(i) that by its terms validly prohibits the creation by any Grantor of a
security interest therein, (ii) to the extent that any Applicable Law prohibits
the creation of a security interest therein or requires a consent not obtained
of any Governmental Authority, or (iii) that would be rendered invalid,
abandoned, void or unenforceable by reason of its being included as part of the
Collateral (in each case, other than to the extent that any such term or
restriction would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the NYUCC);

(b)any permit or other approval by a Governmental Authority that by its terms or
by operation of law would become void, voidable, terminable or revocable if
mortgaged, pledged or assigned hereunder or if a security interest therein were
granted hereunder;

(c)any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant, attachment or enforcement of a
security interest therein would, under applicable federal law, impair the
registrability of such applications or the validity or enforceability of
registrations issuing from such applications;

(d)any Capital Stock (i) of any Foreign Subsidiary to the extent such Capital
Stock is in excess of 65% of the issued and outstanding Capital Stock of such
Capital Stock entitled to vote (within the meaning of Treas. Reg. Section 1.956
2(c)(2)), or (ii) of any Excluded Project Company;

(e)those assets as to which the Collateral Agent and the Borrower shall
reasonably determine, in writing, that the cost or other consequence of
obtaining a Lien thereon or perfection thereof are excessive in relation to the
benefit to the Secured Parties of the security to be afforded thereby; provided
that (I) any such permit, approval, trademark application, Capital Stock or
other property or asset described in clauses (a)

2

 

--------------------------------------------------------------------------------

 

through (d) above shall constitute Excluded Assets only to the extent and for so
long as the consequences specified above shall exist and shall cease to be
Excluded Assets and shall become subject to the Lien of this Agreement, and
constitute Collateral immediately and automatically, at such time as such
consequence shall no longer exist and to the extent severable, shall attach
immediately to any portion of such permit, approval, trademark application,
Capital Stock or other property or asset not subject to the prohibitions
specified in clauses (a) through (d) above and (II) this definition shall not
apply to, and the Collateral shall include, any proceeds of any such permit,
approval, trademark application or other property or asset (unless such proceeds
would constitute Excluded Assets); and

(f) the Excluded Accounts.

“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Grantor of, or grant by such Grantor of a security interest to secure such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Grantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Grantor or the grant of
such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a controlled
foreign corporation within the meaning of Section 957 of the Code.

“Grantor” has the meaning assigned to such term in the introductory paragraph
hereto.

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the NYUCC
including, without limitation, all Certificated Securities and Uncertificated
Securities, all Security Entitlements, all Securities Accounts and Financial
Assets carried therein, (ii) all security entitlements, in the case of any
United States Treasury book-entry securities, as defined in 31 C.F.R. section
357.2, or, in the case of any United States federal agency book-entry
securities, as defined in the corresponding United States federal regulations
governing such book-entry securities, and (iii) whether or not constituting
“investment property” as so defined, all Pledged Debt and Pledged Equity
Interests.

“Lenders” has the meaning assigned to such term in the recitals hereto.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, any or all of the perfection or priority of the Collateral Agent’s and
the Secured Parties’ security interest in any item or portion of the Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “NYUCC” means the Uniform Commercial

3

 

--------------------------------------------------------------------------------

 

Code as in effect from time to time in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions relating to such provisions.

“Operating Agreement” means each operating agreement, limited liability company
agreement or similar agreement of any Grantor that is a limited liability
company or to which any Grantor is a party.

“Pledged Debt” means, with respect to any Grantor, all indebtedness for borrowed
money owed to such Grantor (including indebtedness owed to such Grantor by any
other Grantor), whether or not evidenced by any Instrument, issued by the
obligors named therein, the instruments, if any, evidencing any of the
foregoing, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.

“Pledged Equity Interests” means all Pledged LLC Interests, Pledged Stock and
Pledged Partnership Interests, including, without limitation, all capital stock,
limited liability company interests, limited partnership interests and other
Capital Stock listed on Annex 2 hereto under the heading “Pledged Equity
Interests”, and any other participation or interests in any equity or profits of
any business entity including, without limitation, any trust and all management
rights relating to any entity whose equity interests are included as Pledged
Equity Interests.

“Pledged LLC Interests” means all membership interests and other interests now
owned or hereafter acquired by any Grantor in any limited liability company, and
the certificates representing such limited liability company interests and any
interest of such Grantor on the books and records of such limited liability
company and any securities entitlements relating thereto and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and any other warrant, right or option or other
agreement to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a member in such limited
liability company, all rights as and to become a member of the limited liability
company, all rights of the Grantor under any shareholder or voting trust
agreement or similar agreement in respect of such limited liability company, all
of the Grantor’s right, title and interest as a member to any and all assets or
properties of such limited liability company, and all other rights, powers,
privileges, interests, claims and other property in any manner arising out of or
relating to any of the foregoing.

“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership, limited liability limited
partnership or other partnership interests owned by any Grantor, and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership and any securities
entitlements relating thereto and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and any other warrant,
right or option or other agreement to acquire any of the foregoing, all
management rights, all voting rights, any interest in any capital account of a
partner in such partnership, all rights as and to become a partner of the
partnership, all rights of the Grantor under any shareholder or voting trust
agreement or similar agreement in respect of such partnership, all

4

 

--------------------------------------------------------------------------------

 

of the Grantor’s right, title and interest as a partner to any and all assets or
properties of such partnership, and all other rights, powers, privileges,
interests, claims and other property in any manner arising out of or relating to
any of the foregoing.

“Pledged Stock” means all shares of capital stock owned by any Grantor, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares and any
other warrant, right or option or other agreement to acquire any of the
foregoing, all management rights, all voting rights, any interest in any capital
account of a shareholder of such entity, all rights as and to become a
shareholder in such entity, all rights of the Grantor under any shareholder or
voting trust agreement or similar agreement in respect of such entity, all of
the Grantor’s right, title and interest as a shareholder to any and all assets
or properties of such entity, and all other rights, powers, privileges,
interests, claims and other property in any manner arising out of or relating to
any of the foregoing.

“Receivables” has the meaning assigned to such term in Section 3.01(k) hereof.

“Related Contracts” has the meaning assigned to such term in Section 3.01(k)
hereof.

“Secured Obligations” means, collectively, without duplication:  (a) all of the
Grantors’ Indebtedness, financial liabilities and obligations, of whatsoever
nature and however evidenced (including, but not limited to, principal,
interest, premium (including Prepayment Premium), fees, indemnities and legal
and other expenses, whether due after acceleration or otherwise) to the Secured
Parties in their capacity as such under the Financing Documents; (b) any and all
sums advanced by the Collateral Agent in order to preserve the Collateral or
preserve the security interest in the Collateral; and (c) in the event of any
proceeding for the collection or enforcement of the obligations described in
clauses (a) and (b) above, after an Event of Default has occurred and is
continuing and unwaived, the expenses of retaking, holding, preparing for sale
or lease, selling or otherwise disposing of or realizing on the Collateral, or
of any exercise by the Collateral Agent of its rights under the Security
Documents.  For the avoidance of doubt, no amounts constituting Excluded Swap
Obligations, shall in either case constitute Secured Obligations hereunder.

“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and includes, without limitation, the vehicles listed on
Annex 5, and all tires and other appurtenances to any of the foregoing.

“Waiver and Consent Agreement” means a waiver and consent agreement in
substantially the form attached hereto as Exhibit A or otherwise in form and
substance reasonably acceptable to the Collateral Agent.

5

 

--------------------------------------------------------------------------------

 

Section 2.Representations and Warranties.  Each Grantor represents and warrants
to the Collateral Agent and to each Secured Party (and for the purposes of
making such representations and warranties set forth in this Section 2, each
Grantor may, prior to the making of any such representation and warranty, amend,
modify and supplement all Annexes as applicable, but once made, such
representation and warranty shall, as of such making, be deemed to have been
made based on the amended, modified or supplemented Annexes in effect at such
date) that:

2.01Title.  The Grantors are the sole beneficial owners of the Collateral, free
and clear of all Liens or other exceptions to title other than, in the case of
Collateral other than the Pledged Equity Interests, the Permitted Liens, and in
the case of Pledged Equity Interests, Permitted Liens arising pursuant to
Applicable Law.  This Agreement is effective to create, in favor of the
Collateral Agent, legally valid and enforceable first-priority Liens on the
Collateral, other than Permitted Liens, in the case of Collateral other than the
Pledged Equity Interests, and other than Permitted Liens arising pursuant to
Applicable Law, in the case of Pledged Equity Interests.  All necessary
recordings and filings have been recorded or filed or arrangements have been
made for such recordings and filings, such that the Liens created by this
Agreement constitute or will constitute perfected Liens on the Collateral,
subject only to applicable Permitted Liens, in the case of Collateral other than
the Pledged Equity Interests, and Permitted Liens arising pursuant to Applicable
Law, in the case of Pledged Equity Interests.

2.02Names, Etc.  The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of each Grantor as of the date hereof are correctly set forth in
Annex 1.  Said Annex 1 correctly specifies (a) the place of business of each
Grantor or, if such Grantor has more than one place of business, the location of
the chief executive office of such Grantor, (b) each location where Goods
(including Equipment) of any Grantor are located (other than Vehicles
constituting Equipment and Goods in transit), and (c) each location where any
financing statement naming any Grantor as debtor are currently on file.

2.03Changes in Circumstances.  No Grantor has (a) within the period of four
months prior to the date this representation is made, changed its location (as
determined pursuant to Section 9-307 of the NYUCC), (b) except as specified in
Annex 1, heretofore changed its name, or (c) except as specified in Annex 3,
heretofore become a “new debtor” (as defined in Section 9-102(a)(56) of the
NYUCC) with respect to a currently effective security agreement previously
entered into by any other Person.

2.04Pledged Equity Interests.

(a)All of the Securities that are pledged by such Grantor hereunder constitute a
“security” under Section 8-103 of the NYUCC and a Certificated Security.  Each
Grantor has delivered all Certificated Securities constituting Collateral held
by such Grantor to the Collateral Agent, together with duly executed undated
blank stock powers, or other equivalent instruments of transfer reasonably
acceptable to the Collateral Agent.

6

 

--------------------------------------------------------------------------------

 

(b)The Pledged Equity Interests pledged by such Grantor hereunder constitute all
of the issued and outstanding shares, membership interests or other equity
interests of all classes of Capital Stock of each relevant issuer owned by such
Grantor.

(c)Such Grantor has the full power and authority to pledge all of the Pledged
Equity Interests pledged by it pursuant to this Agreement.

(d)All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.  There are no outstanding warrants,
options or other rights or agreements to purchase or that require the issuance
or sale of, or property that is now or hereafter convertible into, any of the
Pledged Equity Interests.

(e)Each Operating Agreement contains the entire agreement between the parties
thereto with respect to the subject matter thereof and is in full force and
effect in accordance with its terms.  There exists no material violation or
default by any Grantor under any Operating Agreement to which it is a
party.  None of the Grantors has knowingly waived or released any of its
material rights under or otherwise consented to a material departure from the
terms and provisions of any Operating Agreement to which it is a party.

2.05Commercial Tort Claims.  Annex 4 sets forth a complete and correct list of
all known Commercial Tort Claims, the value of which is in excess of $500,000,
of the Grantors.

2.06Vehicles.  Annex 5 sets forth a complete and correct list of all Vehicles
owned by such Grantor with a value in excess of $75,000 individually.

Section 3.Collateral.

3.01To secure the prompt payment in full when due (whether at stated maturity,
by acceleration or otherwise) in cash and performance in full of the Secured
Obligations, each Grantor does hereby collaterally assign, grant and pledge to
the Collateral Agent, for the ratable benefit of the Collateral Agent and each
other Secured Party, a security interest in all of such Grantor’s right, title
and interest in, to and under all assets of such Grantor, whether now owned or
hereafter existing or acquired, including a security interest in all the right,
title and interest of such Grantor in, to and under the following (all of the
property described in this Section 3 being collectively referred to herein as
“Collateral”):

(a)all Documents;

(b)all Equipment;

(c)all Fixtures;

(d)all Goods not covered by the other clauses of this Section 3;

(e)all Intellectual Property;

(f)all Inventory;

7

 

--------------------------------------------------------------------------------

 

(g)all Commercial Tort Claims arising out of the events described in Annex 4;

(h)all agreements, contracts and documents, including each Material Agreement to
which such Grantor is a party, as each such agreement may be amended, amended
and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including (i) all rights of such
Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder;

(i)all Pledged Equity Interests;

(j)the following (collectively, the “Account Collateral”):

 

(i)

the Collateral Accounts and all funds and financial assets from time to time
credited thereto (including all cash equivalent investments), and all
certificates and instruments, if any, from time to time representing or
evidencing the Collateral Accounts;

 

(ii)

all promissory notes, certificates of deposit, checks and other instruments from
time to time delivered to or otherwise possessed by the Collateral Agent for or
on behalf of such Grantor in substitution for or in addition to any or all of
the then existing Account Collateral; and

 

(iii)

all interest, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Account Collateral;

(k)all Accounts, Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper), Instruments, Deposit Accounts, Letter-of-Credit Rights, General
Intangibles (including Payment Intangibles) and other obligations of any kind,
whether or not arising out of or in connection with the sale or lease of goods
or the rendering of services and whether or not earned by performance, and all
rights now or hereafter existing in and to all supporting obligations and in and
to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property (any
and all of such accounts, chattel paper, instruments, deposit accounts,
letter-of-credit rights, general intangibles and other obligations being the
“Receivables”, and any and all such supporting obligations, security agreements,
mortgages, Liens, leases, letters of credit and other contracts being the
“Related Contracts”);

(l)all Investment Property in which the Grantors have now, or acquire from time
to time hereafter, any right, title or interest in any manner, and the
certificates or instruments, if any, representing or evidencing such Investment
Property, and all dividends,

8

 

--------------------------------------------------------------------------------

 

distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;

(m)all Vehicles;

(n)all other tangible and intangible personal property whatsoever of such
Grantor; and

(o)all Proceeds of the foregoing, all Accessions to and substitutions and
replacements for, any of the foregoing, and all offspring, rents, profits and
products of any of the foregoing, and, to the extent related to any of the
foregoing, all books, correspondence, credit files, records, invoices and other
papers (including all tapes, cards, computer runs and other papers and documents
in the possession or under the control of such Grantor or any computer bureau or
service company from time to time acting for such Grantor).

Notwithstanding any of the other provisions set forth in this Section 3 or any
other Financing Document to the contrary, this Agreement shall not, at any time,
constitute a grant of a Lien on any property or other asset of the Grantors that
is an Excluded Asset, and no property or other asset of the Grantors that is an
Excluded Asset shall be deemed to be Collateral for any purpose hereunder or
under any other Financing Document.

Section 4.Letter-of-Credit Rights.

4.01Each Grantor by granting a security interest in its Receivables consisting
of Letter-of-Credit Rights to the Collateral Agent, intends to (and hereby does)
assign to the Collateral Agent its rights (including its contingent rights) to
the proceeds of all Related Contracts consisting of letters of credit of which
it is or hereafter becomes a beneficiary or assignee.

4.02During the period that an Event of Default shall have occurred and is
continuing, each Grantor will, promptly upon written request by the Collateral
Agent (a) notify (and such Grantor hereby authorizes the Collateral Agent to
notify) the issuer and each nominated person with respect to each of the Related
Contracts consisting of letters of credit that the proceeds thereof have been
assigned to the Collateral Agent hereunder and any payments due or to become due
in respect thereof are to be made directly to the Collateral Agent or its
designee and (b) arrange for the Collateral Agent to become the transferee
beneficiary of such letter of credit.

Section 5.Vehicles.

5.01No Vehicle shall be located in any state other than the state that issued
its certificate of title for a period of time during which another state would
require that such vehicle be titled in such other state unless the applicable
Grantor shall have procured a new title in such other state with such new title
evidencing the first lien of the Collateral Agent.

9

 

--------------------------------------------------------------------------------

 

5.02If any Grantor shall acquire any Vehicle after the date hereof having a
value of $75,000 or more individually, such Grantor shall give prompt written
notice thereof to the Collateral Agent (and in any event, within fifteen (15)
Business Days of the date of such acquisition) and shall supplement Annex 5 to
reflect such additional Vehicles.

5.03Within sixty (60) days after the date hereof (as such time period may be
extended by the Collateral Agent in its reasonable discretion), and, with
respect to any Vehicles acquired by any Grantor subsequent to the date hereof
having a value of $75,000 or more individually, within sixty (60) days (as such
time period may be extended by the Collateral Agent in its reasonable
discretion) after the date such Grantor obtains possession of a completed
Vehicle in the condition in which it will be used, each Grantor shall cause all
applications for certificates of title or ownership indicating the Collateral
Agent’s first priority security interest in the Vehicle covered by such
certificate, and any other necessary documentation, to be filed in each office
in each jurisdiction necessary, or which the Agent shall deem advisable, to
perfect its security interests in the Vehicles.

Section 6.Collateral Access Agreement.  On or following the Second Funding Date,
the Grantors shall use commercially reasonable efforts to obtain a Waiver and
Consent Agreement or, if requested by the Collateral Agent, a subordination,
non-disturbance, and attornment agreement in form and substance reasonably
acceptable to the Collateral Agent, in favor of the Collateral Agent from the
lessor of each leased property (located within the United States), mortgagee of
owned property or bailee or consignee with respect to any warehouse where
Collateral with an aggregate value in excess of $500,000 is stored or located.

Section 7.Further Assurances; Voting Rights; Remedies. In furtherance of the
grant of the security interest pursuant to Section 3, the Grantors hereby agree
with the Collateral Agent as follows:

7.01Delivery and Other Perfection.  Each Grantor shall promptly from time to
time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or appropriate in the
reasonable judgment of the Collateral Agent to create, preserve, perfect,
maintain the perfection of or validate the security interest granted pursuant
hereto or to enable the Collateral Agent to exercise and enforce its rights
hereunder with respect to such security interest, and without limiting the
foregoing, shall:

(a)if any of the Investment Property or Financial Assets constituting part of
the Collateral is or shall become evidenced or represented by any certificates
or instruments, forthwith (x) deliver to the Collateral Agent the certificates
or instruments representing or evidencing the same, duly endorsed in blank or
accompanied by such instruments of assignment and transfer in such form and
substance as the Collateral Agent may reasonably request, all of which
thereafter shall be held by the Collateral Agent, pursuant to the terms of this
Agreement, as part of the Collateral and (y) take such other action as the
Collateral Agent may reasonably deem necessary or appropriate to duly record or
otherwise perfect the security interest created hereunder in such Collateral;

10

 

--------------------------------------------------------------------------------

 

(b)promptly from time to time, deliver to the Collateral Agent any and all
Instruments having a face amount in excess of $500,000 constituting part of the
Collateral, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance as the Collateral Agent may reasonably
request; provided, that unless an Event of Default shall have occurred and be
continuing, each Grantor may retain for collection in the ordinary course any
Instruments received by such Grantor in the ordinary course of business and the
Collateral Agent shall, promptly upon written request of such Grantor, make
appropriate arrangements for making any Instrument delivered to Collateral Agent
available to such Grantor for purposes of presentation, collection or renewal
(any such arrangement to be effected, to the extent requested by the Collateral
Agent, against trust receipt or like document);

(c)other than with respect to the Pledged Equity Interests, from and after the
Account Establishment Date, promptly from time to time, enter into such control
agreements, each in form and substance reasonably acceptable to the Collateral
Agent, as may be required to perfect the security interest created hereby in any
and all Deposit Accounts, Securities Accounts, Investment Property, Electronic
Chattel Paper and Letter-of-Credit Rights, and will promptly furnish to the
Collateral Agent true copies thereof;

(d)upon the request of the Collateral Agent, execute and deliver such short-form
security agreements as the Collateral Agent may reasonably deem necessary or
appropriate to protect the interests of the Collateral Agent in respect of that
portion of the Collateral consisting of Intellectual Property;

(e)with respect to any Commercial Tort Claim, the value of which is in excess of
$500,000, that any Grantor may hereafter hold, such Grantor shall promptly grant
to Collateral Agent for the benefit of the Secured Parties a security interest
(subject to Permitted Liens) therein and the proceeds thereof (and such Grantor
shall provide the Collateral Agent with a supplement to Annex 4 to reflect such
additional commercial tort claims);

(f)at all times cause the Pledged Equity Interests owned by each Grantor to be
Certificated Securities;

(g)upon obtaining any additional Pledged Equity Interests, including, without
limitation, any additional equity interest in any Grantor issued in respect of
any new equity investment or other consideration of any kind from any Grantor,
or any additional or substitute certificates or any other equity interests,
whether as an addition to, in substitution for or exchange for any Pledged
Equity Interests, hold such Pledged Equity Interests in trust for the Collateral
Agent, segregate such Pledged Equity Interests from other property or funds of
such Grantor, and promptly (and in any event, within fifteen (15) days) deliver
to the Collateral Agent the certificates or instruments evidencing such
additional Pledged Equity Interests, which shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment, where applicable, in blank, all in form and substance
reasonably satisfactory to the Collateral Agent;

11

 

--------------------------------------------------------------------------------

 

(h)keep full and accurate books and records relating to the Collateral as
required by the Financing Documents, and stamp or otherwise mark such books and
records in such manner as the Collateral Agent may reasonably require in writing
in order to reflect the security interests granted by this Agreement; and

(i)permit representatives of the Collateral Agent, as may be directed by the
Secured Parties, to inspect its books and records pertaining to the Collateral,
in accordance with Section 5.08 of the Credit Agreement.

7.02Other Financing Statements or Control.  Without the prior written consent of
the Collateral Agent, the Grantors shall not (a) file or suffer to be on file,
or authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Collateral Agent is not named as the sole secured party except in
connection with Permitted Liens and precautionary filings that do not perfect a
security interest or (b) cause or permit any Person other than the Collateral
Agent to have “Control” (as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the NYUCC) of any Deposit Account, Electronic Chattel Paper, Investment Property
or Letter-of-Credit Right constituting part of the Collateral (except to the
extent of Permitted Liens).

7.03Preservation of Rights.  The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

7.04Chattel Paper.  Each Grantor will (i) deliver to the Collateral Agent each
original of each item of Chattel Paper having a face amount in excess of
$500,000 at any time constituting part of the Collateral, and (ii) cause each
such original and each copy thereof to bear a conspicuous legend, in form and
substance reasonably satisfactory to the Collateral Agent, indicating that such
Chattel Paper is subject to the security interest granted hereby and that
purchase of such Chattel Paper by a Person other than the Collateral Agent
without the consent of the Collateral Agent would violate the rights of the
Collateral Agent.

7.05Adverse Claims.  Each Grantor shall use commercially reasonable efforts to
defend, at its own cost and expense, such Grantor’s title and the existence,
perfection and priority of the Collateral Agent’s (for the benefit of the
Secured Parties) security interests in the Collateral against all adverse claims
(other than any Permitted Liens).

7.06Distributions, Voting Rights, Etc.

(a)Distributions and Voting Rights Prior to Event of Default.  Unless an Event
of Default shall have occurred and be continuing and the Collateral Agent shall
have provided notice as provided in Section 7.06(b), each Grantor shall be
entitled to (i) receive and retain, and to utilize free and clear of the Lien of
this Agreement, any and all cash and other distributions paid in respect of its
Pledged Equity Interests; provided, that such distributions are permitted by,
and are made in accordance with, the terms of the Financing Documents, and (ii)
exercise any and all voting and other consensual rights pertaining to its
Pledged Equity Interests or any part thereof for any purpose not inconsistent
with the terms of this Agreement.

12

 

--------------------------------------------------------------------------------

 

(b)Distributions and Voting Rights After Event of Default.  During the period
that an Event of Default shall have occurred and is continuing, the Collateral
Agent may provide any Grantor with written notice prohibiting such Grantor from
exercising the rights and powers of a holder of the Pledged Equity Interests, at
which time (and until such time that such Event of Default has been cured or
waived) all such rights and powers of such Grantor shall cease immediately, and
the Collateral Agent shall thereupon have the right to exercise any and all
rights and powers, including voting rights, and enforce any and all remedies
available to the Collateral Agent, on behalf of the Secured Parties related to
the Pledged Equity Interests, including foreclosure thereof, pursuant to this
Agreement, all without liability except to account for property actually
received by it or any loss resulting from its fraud, gross negligence or willful
misconduct.

In order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all distributions which it may be entitled to receive hereunder, (A)
each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all such proxies and other instruments the
Collateral Agent may from time to time reasonably request in writing (in each
case, the rights granted under which shall only be effective during the period
that an Event of Default has occurred and is continuing and shall terminate only
at such time as such Event of Default is cured or waived), and (B) without
limiting the effect of clause (A) above, each Grantor grants to the Collateral
Agent an irrevocable proxy to vote its Pledged Equity Interests and to exercise
all other rights, powers, privileges and remedies to which a holder of such
Pledged Equity Interests would be entitled (including giving or withholding
written consents of members or other holders of equity interests, calling
special meetings of members or other holders of equity interests and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any such Pledged Equity
Interests on the record books of the applicable Loan Party) by any other Person
(including the Loan Parties or any officer or agent thereof), during the period
that an Event of Default has occurred and is continuing and which proxy shall
terminate only at such time as such Event of Default is cured or waived.

7.07Remedies.

(a)Rights and Remedies Generally upon Event of Default.  If an Event of Default
shall have occurred and is continuing, the Collateral Agent for the benefit of
the Secured Parties shall have all of the rights and remedies with respect to
the Collateral of a secured party under the NYUCC and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Collateral Agent were the sole and absolute owner thereof (and the Grantors
agree to take all such action as may be appropriate to give effect to such
right); and without limiting the foregoing:

 

(i)

the Collateral Agent in its discretion may, in its name or in the name of any
Grantor or otherwise, demand, sue for, collect or receive any

13

 

--------------------------------------------------------------------------------

 

 

money or other property at any time payable or receivable on account of or in
exchange for any of the Collateral, but shall be under no obligation to do so;

 

(ii)

the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

 

(iii)

the Collateral Agent may require any Grantor to notify (and each Grantor hereby
authorizes the Collateral Agent so to notify) each account debtor in respect of
any Account, Chattel Paper or General Intangible, and each obligor on any
Instrument, constituting part of the Collateral that such Collateral has been
assigned to the Collateral Agent hereunder, and to instruct that any payments
due or to become due in respect of such Collateral shall be made directly to the
Collateral Agent or as it may direct (and if any such payments, or any other
Proceeds of Collateral, are received by any Grantor they shall be held in trust
by such Grantor for the benefit of the Collateral Agent and as promptly as
possible remitted or delivered to the Collateral Agent for application as
provided herein);

 

(iv)

subject to the requirements of the Material Agreements, the Collateral Agent may
require the Grantors to assemble the Collateral (not otherwise in the possession
of the Collateral Agent) at such place or places, reasonably convenient to the
Collateral Agent and the Grantors, as the Collateral Agent may direct;

 

(v)

the Collateral Agent may apply the Collateral Accounts and any money or other
property therein to payment of the Secured Obligations; and

 

(vi)

the Collateral Agent may sell, lease, assign or otherwise dispose of all or any
part of the Collateral, at such place or places as the Collateral Agent deems
best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Collateral Agent or anyone else may be the purchaser,
lessee, assignee or recipient of any or all of the Collateral so disposed of at
any public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Grantors, any such demand, notice and right or equity being hereby expressly
waived and released.  The Collateral Agent may, without notice or

14

 

--------------------------------------------------------------------------------

 

 

publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned; and

 

(vii)

the Collateral Agent in its discretion may, in its name or in the name of any
Grantor or otherwise, cure any default or event of default under any Assigned
Agreement, but shall be under no obligation to do so.

The Proceeds of each collection, sale or other disposition under this Section
7.07 shall be applied in accordance with Section 7.11.

(b)Certain Securities Act Limitations.  The Grantors recognize that, by reason
of certain prohibitions contained in the Securities Act of 1933, and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Collateral, to limit purchasers to those who
will agree, among other things, to acquire the Collateral for their own account,
for investment and not with a view to the distribution or resale thereof.  The
Grantors acknowledge that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions, and agrees that such private sales shall not
solely by reason thereof be deemed not to have been made in a commercially
reasonable manner and that the Collateral Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the issuer thereof to register it for
public sale.

(c)Notice.  The Grantors agree that to the extent the Collateral Agent is
required by Applicable Law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten (10) Business Days’ notice shall be deemed to
constitute reasonable prior notice.

7.08Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 7.07 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Grantors shall remain liable for any deficiency.

7.09Locations; Names, Etc.  Without at least thirty (30) days’ prior written
notice to the Collateral Agent (and in the case of clause (iii) below, delivery
to the Collateral Agent of a supplement to Annex 1 showing any additional
location at which Goods (including Equipment) are kept), no Grantor shall (i)
change its location (as determined pursuant to Section 9-307 of the NYUCC), (ii)
change its name from the name shown as its current legal name on Annex 1,
(iii) permit any of the Goods (including Equipment) of such Grantor with a value
in excess of $500,000 to be kept at a location other than those listed on Annex
1 or (iv) agree to or authorize any modification of the terms of any item of
Collateral if the effect thereof would be to result in a loss of perfection of,
or diminution of priority for, the security interests created hereunder in such
item of Collateral, or the loss of control (within the meaning of Section 9-104,
9-105, 9-106 or 9-107 of the NYUCC) over such item of Collateral.  Annex 1 sets
forth the location of Goods

15

 

--------------------------------------------------------------------------------

 

(including Equipment) as of the date of this Agreement.  At the end of each
fiscal quarter, each Grantor will provide a supplement to Annex 1 to reflect any
changes that have occurred in the location of any such Goods (including
Equipment).

7.10Private Sale.

(a)The Collateral Agent shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any private sale pursuant to Section 7.07
conducted in a commercially reasonable manner.  The Grantors hereby waive, to
the maximum extent permitted under Applicable Law, any claims against the
Collateral Agent arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale, if conducted in a
commercially reasonable manner, was less than the price that might have been
obtained at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer the Collateral to more than one offeree.

(b)Each Grantor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, and applicable state securities laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Equity Interests, to limit purchasers to those who will agree, among
other things, to acquire the Pledged Equity Interests for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions, and, and agrees that such private sales shall
not solely by reason thereof be deemed not to have been made in a commercially
reasonable manner and that the Collateral Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Pledged Equity
Interests for the period of time necessary to permit the issuer thereof to
register it for public sale.

7.11Application of Proceeds.  Except as otherwise herein expressly provided, the
Proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any cash at the time held by the Collateral
Agent under Section 3 or this Section 7, shall be applied by the Collateral
Agent in accordance with Section 7.02 of the Credit Agreement.

7.12Attorney-in-Fact.  During the period that an Event of Default shall have
occurred and is continuing, the Collateral Agent is hereby appointed the
attorney-in-fact of the Grantors for the purpose of carrying out the provisions
of this Section 7 and taking any action and executing any instruments that the
Secured Parties may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Section 7 to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of the
Grantors representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.

7.13Perfection and Recordation.  Each Grantor authorizes the Collateral Agent to
file Uniform Commercial Code financing statements describing the Collateral as
“all assets” or “all

16

 

--------------------------------------------------------------------------------

 

personal property and fixtures” of such Grantor (provided that no such
description shall be deemed to modify the description of Collateral set forth in
Section 3).

7.14Termination.

(a)On the Discharge Date, this Agreement shall terminate, and the Collateral
Agent shall forthwith cause to be assigned, transferred and delivered, against
receipt but without any recourse, warranty or representation whatsoever, any
remaining Collateral and money received in respect thereof, to or on the order
of the Grantors.  The Collateral Agent shall also, at the expense of the
Grantors, execute and deliver to the Grantors upon such termination, such
Uniform Commercial Code termination statements and such other documentation as
shall be reasonably requested by the Grantors to effect the termination and
release of the Liens on the Collateral as required by this Section 7.14.

(b)The Collateral Agent shall release any Lien covering any asset that has been
disposed of in accordance with the provisions of the Credit Agreement (including
(i) any asset that has been transferred by any Grantor to any Excluded Project
Company or (ii) transferred by any Grantor to any third party (that is not a
Grantor) in the ordinary course of business, in each case of clause (i) and
(ii), that are permitted by the Credit Agreement) including the execution and
delivery of such documents and other instruments as reasonably requested by the
Grantors to effect such release.

(c)Notwithstanding the foregoing, upon the occurrence of the Second Funding
Date, the security interest created hereby in the Intellectual Property of each
Grantor other than the Covered Project Companies shall be automatically released
and all security interests of the Collateral Agent and the Secured Parties with
respect thereto shall terminate and the Collateral Agent shall execute and
deliver to such Grantors such release documentation as shall be reasonably
requested by such Grantors to effect the termination and release of such Liens.

(d)Further, upon (i) any Restricted Project Company or Covered Project Company
becoming an Excluded Project Company in accordance with the terms of the Credit
Agreement or (ii) the occurrence of any transaction or event permitted under the
Credit Agreement that results in any Restricted Project Company or Covered
Project Company ceasing to be a Subsidiary of the Borrower, each of (i) the
security interest created hereby in the assets of such former Restricted Project
Company or former Covered Project Company, and (y) the security interest created
hereby in any Capital Stock issued by such former Restricted Project Company or
former Covered Project Company, shall, in each case, be automatically released
and all security interests of the Collateral Agent and the Secured Parties with
respect thereto shall terminate and the Collateral Agent shall execute and
deliver to such Grantors such release documentation as shall be reasonably
requested by such Grantors to effect the termination and release of the Liens
granted hereunder in the assets of, and Capital Stock issued by, such former
Restricted Project Company or former Covered Project Company.

7.15Further Assurances.  The Grantors agree that, from time to time upon the
written request of the Collateral Agent, the Grantors will execute and deliver
such further documents and

17

 

--------------------------------------------------------------------------------

 

do such other acts and things as the Collateral Agent may reasonably request in
order to fully effect the purposes of this Agreement.

Section 8.Miscellaneous.

8.01Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand or, in the case of notice given by certified or registered
mail, private courier or overnight delivery service, when received, addressed as
follows, or to such other address as may be hereafter notified in accordance
with this Section 8.01 by the respective parties hereto:

if to the Borrower or any other Grantor:

FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06810
Attention:  Jason Few
Email:        jfew@fce.com

With a copy which shall not constitute notice to:

FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06810
Attention:  Jennifer Arasimowicz, General Counsel
Email:        jarasimowicz@fce.com

if to the Collateral Agent:

Orion Energy Partners Investment Agent, LLC

350 5th Ave #6740

New York, NY 10118

Attention:     Gerrit Nicholas; Rui Viana; Mark Friedland; Timothy Mister; Sue
Yang

Email:          Gerrit@OrionEnergyPartners.com; Rui@OrionEnergyPartners.com;
Mark@OrionEnergyPartners.com; Timothy@OrionEnergyPartners.com;
Sue@OrionEnergyPartners.com

 

Notwithstanding anything to the contrary contained herein, each such notice,
instruction, direction, request or other communication so given shall be
effective only upon actual receipt.

8.02No Waiver.  No failure or delay on the part of Collateral Agent in
exercising any right, power or privilege hereunder or under any other Financing
Document and no course of dealing between any Grantor, on the one hand, and
Collateral Agent on the other hand, shall impair any such right, power or
privilege or operate as a waiver thereof; nor shall any single or partial

18

 

--------------------------------------------------------------------------------

 

exercise of any right, power or privilege hereunder or under any other Financing
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Financing Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which any party
thereto would otherwise have.  No notice to or demand on any Grantor in any case
shall entitle such Grantor to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of Collateral Agent
to any other or further action in any circumstances without notice or demand.

8.03Expenses.  The Grantors agree to pay or to reimburse the Collateral Agent
for all reasonable documented out-of-pocket costs and expenses (including
reasonable attorney’s fees and expenses) that may be incurred by the Collateral
Agent in accordance with this Agreement in any effort to enforce any of the
obligations of the Grantors in respect of the Collateral or in connection with
(a) the preservation of the Liens on, or the rights of the Collateral Agent to
the Collateral pursuant to this Agreement, (b) performance by the Collateral
Agent of any obligations of the Grantors in respect of the Collateral that the
Grantors have failed or refused to perform, or (c) any actual or attempted sale,
lease, disposition, exchange, collection, compromise, settlement or other
realization in respect of, or care of, the Collateral, including all such
reasonable out-of-pocket costs and expenses (and reasonable attorney’s fees and
expenses) incurred in any bankruptcy, reorganization, workout or other similar
proceeding, and, until paid all such costs, shall be Secured Obligations
entitled to the benefit of the collateral security provided by this Agreement.

8.04Amendments, Etc.  Any term, covenant, agreement or condition of this
Agreement may be amended or waived only by an instrument in writing signed by
the Grantors and the Collateral Agent; provided, however, that:

(a)only the Collateral Agent may waive any of its rights under any provision of
this Agreement, and no consent to any departure by the Grantors therefrom shall
be effective unless in writing signed by the Collateral Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given;

(b)in addition to the Grantors, any amendment or waiver which amends or waives
this Section 8.04 must be in writing and signed by the Collateral Agent; and

(c)solely for the purposes of making the representations and warranties set
forth in Section 2, each Grantor may, prior to the making of any such
representation and warranty, amend, modify or supplement the Annexes hereto as
provided in Section 2 upon providing written notice and a description of such
amendment, modification or supplement to the Collateral Agent (without the
consent of any Secured Party).

8.05Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of any of the
Grantors and the Collateral Agent; provided that no Grantor shall assign or
transfer their respective rights or obligations hereunder without the prior
written consent of the Collateral Agent.

19

 

--------------------------------------------------------------------------------

 

8.06Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

8.07Governing Law; Submission to Jurisdiction; Etc.

(a)Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

(b)Incorporation by Reference.  Section 10.09(b) (Submission to Jurisdiction),
Section 10.09(c) (Waiver of Venue), Section 10.09(d) (Rights of the Secured
Parties), Section 10.09(e) (Waiver of Jury Trial), Section 10.09(f) (Service of
Process) and Section 10.09(g) (Waiver of Immunity) of the Credit Agreement and
related definitions are hereby incorporated by reference mutatis mutandis.

8.08Joinders.  The Grantors shall cause each of their respective Subsidiaries
(other than any Foreign Subsidiary or Excluded Project Company) to be a party to
this Agreement as a Grantor hereunder.  Accordingly, the Grantors shall cause
each of their respective Subsidiaries (other than any Foreign Subsidiary or
Excluded Project Company) that are not then a party to this Agreement as a
Grantor hereunder, including any and all Subsidiaries of the Grantors that are
organized, formed, created or acquired after the date hereof (other than any
Foreign Subsidiary or Excluded Project Company), to become a party hereto as a
Grantor hereunder by executing a supplement or joinder hereto, in substantially
the form of Exhibit B hereto (a “Joinder Supplement”), and the execution and
delivery thereof shall not require the consent of any Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement or the execution or delivery of any Joinder Supplement.

8.09Agents and Attorneys-in-Fact.  The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith.

8.10Headings.  The headings of Sections and Annexes have been included herein
for convenience of reference only, are not part of this Agreement, and shall not
be taken into consideration in interpreting this Agreement.

8.11Severability.  Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

8.12Entire Agreement.  This Agreement and the other Financing Documents to which
any Grantor is party constitute the entire contract between and among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

[Signature Page Follows]

 

20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

FUELCELL ENERGY, INC.,

as Grantor

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

FUELCELL ENERGY FINANCE II, LLC,

as Grantor

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

 

BAKERSFIELD FUEL CELL, LLC,

as Grantor

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

 

 

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 




Signature Page to Pledge and Security Agreement

36055177v5

--------------------------------------------------------------------------------

 

 

CENTRAL CA FUEL CELL 2, LLC,

as Grantor

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

 

YAPHANK FUEL CELL PARK, LLC,

as Grantor

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

Signature Page to Pledge and Security Agreement

36055177v5

--------------------------------------------------------------------------------

 

 

LONG BEACH TRIGEN, LLC,

as Grantor

 

 

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

SAN BERNARDINO FUEL CELL, LLC,

as Grantor

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

 

MONTVILLE FUEL CELL PARK, LLC,

as Grantor

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

Signature Page to Pledge and Security Agreement

36055177v5

--------------------------------------------------------------------------------

 

 

EASTERN CONNECTICUT FUEL CELL PROPERTIES, LLC,

as Grantor

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

CR FUEL CELL, LLC,

as Grantor

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

 

BRT FUEL CELL, LLC,

as Grantor

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Signature Page to Pledge and Security Agreement

36055177v5

--------------------------------------------------------------------------------

 

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

DERBY FUEL CELL, LLC,

as Grantor

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC,

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Gerritt Nicholas

 

Name:

Gerritt Nicholas

 

Title:

Managing Partner

 

 

 

 

 

 

 

 

 

Signature Page to Pledge and Security Agreement

36055177v5

--------------------------------------------------------------------------------

 

EXHIBIT A – WAIVER AND CONSENT AGREEMENT

[See attached]

 

 

36055177v5

--------------------------------------------------------------------------------

 

 

RECORDING REQUESTED BY:

Greenberg Traurig, LLP

AND WHEN RECORDED MAIL TO:

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

 

 

Space above this line for recorder’s use only

 

LANDLORD WAIVER AND CONSENT AGREEMENT

This LANDLORD WAIVER AND CONSENT AGREEMENT (this “Agreement”) is dated as of
__________ ___, 20___ and entered into by [LANDLORD] (“Landlord”), to and for
the benefit of ORION ENERGY PARTNERS INVESTMENT AGENT, LLC, as Collateral Agent
for the Secured Parties (in such capacity “Collateral Agent”).

RECITALS:

WHEREAS, [TENANT], [type of person] (“Tenant”), has possession of and occupies
all or a portion of the property described on Exhibit A annexed hereto (the
“Premises”);

WHEREAS, Tenant’s interest in the Premises arises under the lease agreement (the
“Lease”) more particularly described on Exhibit B annexed hereto, pursuant to
which Landlord has rights, upon the terms and conditions set forth therein, to
take possession of, and otherwise assert control over, the Premises;

WHEREAS, reference is made to that certain Credit Agreement, dated as of October
31, 2019 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which Tenant is required
to execute a pledge and security agreement and other collateral documents in
relation to the Credit Agreement;

WHEREAS, Tenant’s repayment of the extensions of credit made under the Credit
Agreement will be secured, in part, by all inventory of Tenant (including all
inventory of Tenant now or hereafter located on the Premises (the “Subject
Inventory”) and all equipment used in Tenant’s business (including all equipment
of Tenant now or hereafter located on the Premises (the “Subject Equipment”;
and, together with the Subject Inventory, the “Collateral”)); and

WHEREAS, Collateral Agent has requested that Landlord execute this Agreement as
a condition to the extension of credit to Tenant under the Credit Agreement.

Exhibit A-1

36055177v5

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of ten dollars ($10.00) and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents and warrants to, and covenants and
agrees with, Collateral Agent as follows:

1.Landlord hereby (a) waives and releases unto Collateral Agent and its
successors and assigns any and all rights granted by or under any present or
future laws to levy or distraint for rent or any other charges which may be due
to Landlord against the Collateral, and any and all other claims, liens and
demands of every kind which it now has or may hereafter have against the
Collateral, and (b) agrees that any rights it may have in or to the Collateral,
no matter how arising (to the extent not effectively waived pursuant to clause
(a) of this paragraph 1), shall be second and subordinate to the rights of
Collateral Agent in respect thereof Landlord acknowledges that the Collateral is
and will remain personal property and not fixtures even though it may be affixed
to or placed on the Premises.

2.Landlord certifies that (a) Landlord is the landlord under the Lease, (b) the
Lease is in full force and effect and has not been amended, restated, replaced,
modified, or supplemented except as set forth on Exhibit B annexed hereto, (c)
to the knowledge of Landlord, there is no defense, offset, claim or counterclaim
by or in favor of Landlord against Tenant under the Lease or against the
obligations of Landlord under the Lease, (d) no notice of default has been given
under or in connection with the Lease which has not been cured, and Landlord has
no knowledge of the occurrence of any other default under or in connection with
the Lease, and (e) except as disclosed to Collateral Agent, no portion of the
Premises is encumbered in any way by any deed of trust or mortgage lien or
ground or superior lease.

3.Landlord consents to the installation or placement of the Collateral on the
Premises, and Landlord grants to Collateral Agent a license to enter upon and
into the Premises to do any or all of the following with respect to the
Collateral:  assemble, have appraised, display, remove, maintain, prepare for
sale or lease, repair, transfer, or sell (at public or private sale).  In
entering upon or into the Premises, Collateral Agent hereby agrees to indemnify,
defend and hold Landlord harmless from and against any and all claims,
judgments, liabilities, costs and expenses incurred by Landlord caused solely by
Collateral Agent’s entering upon or into the Premises and taking any of the
foregoing actions with respect to the Collateral.  Such costs shall include any
damage to the Premises made by Collateral Agent in severing and/or removing the
Collateral therefrom.

4.Landlord agrees that it will not prevent Collateral Agent or its designee from
entering upon the Premises at all reasonable times to inspect or remove the
Collateral.  In the event that Landlord has the right to, and desires to, obtain
possession of the Premises (either through expiration of the Lease or
termination thereof due to the default of Tenant thereunder), Landlord will
deliver notice (the “Landlord’s Notice”) to Collateral Agent to that
effect.  Within the 45 day period after Collateral Agent receives the Landlord’s
Notice, Collateral Agent shall have the right, but not the obligation, to cause
the Collateral to be removed from the Premises.  During such 45 day period,
Landlord will not remove the Collateral from the Premises nor interfere with
Collateral Agent’s actions in removing the Collateral from the Premises or
Administrative Agent’s actions in otherwise enforcing its security interest in
the Collateral.  Notwithstanding anything to the contrary in this paragraph,
Collateral Agent shall at no time have any obligation to remove the Collateral
from the Premises.

Exhibit A-2

36055177v5

--------------------------------------------------------------------------------

 

5.Landlord shall send to Collateral Agent a copy of any notice of default under
the Lease sent by Landlord to Tenant.  In addition, Landlord shall send to
Collateral Agent a copy of any notice received by Landlord of a breach or
default under any other lease, mortgage, deed of trust, security agreement or
other instrument to which Landlord is a party which may affect Landlord’s rights
in, or possession of, the Premises.

6.All notices to Collateral Agent under this Agreement shall be in writing and
sent to Collateral Agent at its address set forth on the signature page hereof
by facsimile, by United States mail, or by overnight delivery service.

7.The provisions of this Agreement shall continue in effect until Landlord shall
have received Collateral Agent’s written certification that all amounts advanced
under the Credit Agreement have been paid in full.

8.This Agreement and the rights and obligations of the parties hereunder shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of New York, without regard to conflicts of laws
principles.

[Remainder of page intentionally left blank]

 

Exhibit A-3

36055177v5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.

 

 

[LANDLORD]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Facsimile:

 

By its acceptance hereof, as of the day and year first set forth above,
Collateral Agent agrees to be bound by the provisions hereof.

 

 

ORION ENERGY PARTNERS

INVESTMENT AGENT, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Facsimile:

 

 

Exhibit A-4

36055177v5

--------------------------------------------------------------------------------

 

EXHIBIT A TO
LANDLORD WAIVER AND CONSENT

Legal Description of Premises:

 

 

Exhibit A-5

36055177v5

--------------------------------------------------------------------------------

 

EXHIBIT B TO
LANDLORD WAIVER ANS CONSENT

Description of Lease:

 

Exhibit A-6

36055177v5

--------------------------------------------------------------------------------

 

 

EXHIBIT B – JOINDER SUPPLEMENT

[See attached]




Annex 2-1

36055177v5

--------------------------------------------------------------------------------

 

FORM OF JOINDER SUPPLEMENT

JOINDER SUPPLEMENT, dated as of __________ __, 20__, made by________ (the
“Additional Grantor”), in favor of ORION ENERGY PARTNERS INVESTMENT AGENT, LLC,
in its capacity as collateral agent for the benefit of the Secured Parties (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”) in connection with the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Security Agreement referred to below.

W I T N E S S E T H :

WHEREAS, there exists that Credit Agreement, dated October 31, 2019 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among FuelCell Energy, Inc., a Delaware corporation (the
“Borrower”), each of the Subsidiaries of the Borrower from time to time party
hereto (the “Guarantors”), certain lenders party thereto (the “Lenders”), and
Orion Energy Partners Investment Agent, LLC, as the administrative agent and the
Collateral Agent;

WHEREAS, in connection with the Credit Agreement, the Borrower, the Guarantors
(other than the Additional Grantor) and the Collateral Agent have entered into
the Pledge and Security Agreement, dated as of October 31, 2019 (as amended,
restated, supplemented, waived and/or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties;

WHEREAS, the Credit Agreement and the Security Agreement requires the Additional
Grantor to become a party to the Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Supplement in order to become a party to the Security Agreement.

NOW, THEREFORE, IT IS AGREED:

1.  Security Agreement.  By executing and delivering this Joinder Supplement,
the Additional Grantor, as provided in Section 8.08 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder.  The Additional Grantor
hereby represents and warrants, to the extent applicable, that each of the
representations and warranties contained in Section 2 of the Security Agreement
and Article III of the Credit Agreement is true and correct in all material
respects on and as of the date hereof (after giving effect to this Joinder
Supplement) as if made on and as of such date except to the extent that any
representation and warranty relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date (provided that any representation and warranty that is
qualified by “materiality” or “Material Adverse Effect” or similar language
shall be true and correct in all respects).

Without limiting the foregoing:

Annex 2-2

36055177v5

--------------------------------------------------------------------------------

 

(a)to secure the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) in cash and performance in full of the Secured
Obligations, the Additional Grantor does hereby collaterally assign, grant and
pledge to the Collateral Agent, for the ratable benefit of the Collateral Agent
and each other Secured Party, a security interest in all of such Additional
Grantor’s right, title and interest in, to and under all assets of such
Additional Grantor, whether now owned or hereafter existing or acquired,
including a security interest in all the right, title and interest of such
Additional Grantor in, to and under all of the Collateral of such Additional
Grantor set forth in Section 3 of the Security Agreement; and

(b)The information set forth in Annex A hereto is hereby added to the
information set forth in Annexes 1 through 5 to the Security Agreement.  

2.  GOVERNING LAW.  THIS JOINDER SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Supplement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GRANTOR]

 

By:

 

Name:

Title:

 

Annex 2-3

36055177v5

--------------------------------------------------------------------------------

 

ANNEX 1

FILING DETAILS

Name:

 

Type:

 

Jurisdiction:

 

Organizational ID:

 

Mailing Address:

 

 

Chief Executive Office:

 

Location of Goods:

 

Location of Financing Statements:

 

 

 

Name:

 

Type:

 

Jurisdiction:

 

Organizational ID:

 

Mailing Address:

 

 

Chief Executive Office:

 

Location of Goods:

 

Location of Financing Statements:

 

 

Annex 2-4

36055177v5

--------------------------------------------------------------------------------

 

ANNEX 2

PLEDGED EQUITY INTERESTS

Issuer

Holder

Type of Interest

Percentage Held

Certificate Number

 

 

 

 

 

 

 

 

 

 

 

 

Annex 2-5

36055177v5

--------------------------------------------------------------------------------

 

ANNEX 3

NEW DEBTOR EVENTS

 

 

Annex 3-1

36055177v5

--------------------------------------------------------------------------------

 

ANNEX 4

LIST OF COMMERCIAL TORT CLAIMS

 

Annex 4-1

36055177v5

--------------------------------------------------------------------------------

 

ANNEX 5

VEHICLES

Annex 5-1

36055177v5